Citation Nr: 1729367	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  16-12 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the creation of an overpayment in the amount of $4,603.56 was proper.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was receiving additional benefits based on his wife as a dependent.  After his wife's death, he was no longer eligible for those additional benefits.

2.  The Veteran had constructive knowledge that he receiving benefits for which he was not entitled to for the period from December 2013 to March 2015.  


CONCLUSION OF LAW

The creation of the overpayment was based on a change in marital status was proper.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Validity of Debt

The Veteran asserts that the $4,603.56 overpayment was not proper as it was due to the delay of VA in stopping the benefits attributable to his deceased wife.  In any event, the Veteran contends that recovery for the overpayment should be waived.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2014 & Supp. 2015); 38 C.F.R. § 3.500(b)(2);  Jordan v. Brown, 10 Vet. App. 171 (1997).  A finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous

In this case, based on the record, the Board finds that the overpayment debt in the amount of $4,603.56 was validly created.  Of particular note, the amount of the debt is not being challenged, just the validity of the debt itself.

The Veteran received numerous letters, including in January 2013 and November 2013, indicating that he was in receipt of "additional" benefits because his wife was a dependent.  Therefore, even though the Veteran properly and promptly notified VA that his spouse passed away in December 2013, it is reasonable to expect that, since his benefits did not change for the following 15 months, that he received and accepted additional payments that he was not entitled to. 

The Board acknowledges that VA was partially at fault in the creation of the overpayment, as it had timely notice of the Veteran's wife's death, but was dilatory in adjusting the Payments the Veteran received.  Nevertheless, the Veteran continued to accept the monthly VA benefits that were specifically attributed to his wife.  Therefore, the Board finds that the Veteran is, at a minimum, partially at fault for the creation of the debt.  Thus, the debt was properly created and VA was entitled to seek recovery of the amount in question.

The overpayment having been validly created, the Board notes that the Veteran may request that this overpayment be waived.  In general, overpayments may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.963 (2016).

Here, it appears that much of the Veteran's argument is that recovery of the overpayment would be against equity and good conscience, especially given his apparent financial hardship.  However, there is no indication that he has ever sought a waiver of this overpayment before the Committee on Waivers and Compromises (COWAC).  Therefore, the Board does not have jurisdiction over this issue.  

Veterans Claims Assistance Act

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

However, the Court has held that the notice and duty-to-assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).

Nevertheless, the legal provisions pertaining to the collection of debts owed by reason of participation in a VA benefits program are contained in 38 C.F.R. § 1.911.  Under section 1.911, when VA has determined that a debt exists by reason of an administrative decision or by operation of law, VA shall promptly demand, in writing, payment of the debt.  VA shall notify the debtor of his or her rights and remedies and the consequences of failure to cooperate with collection efforts.  In this case, this notification was performed in an April 2015 letter.


ORDER

Creation of the $4,603.56 overpayment debt was proper.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


